UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 4, 2009 Hampden Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33144 20-571454 (State or other (Commission (IRS Employer jurisdiction of incorporation) File Number) Identification No.) 19 Harrison Avenue, Springfield, Massachusetts 01102 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (413) 736-1812 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On November 4, 2009, the Boards of Directors of the Company and Hampden Bank (“the Bank”) voted to enter into change in control agreements between the Company, the Bank and seven of our senior officers, for a one year period. The material terms of the Company and Bank change in control agreements were previously disclosed in the Company’s Registration Statement on Form S-1 (File No. 333-137359).The form of change in control agreement is filed as Exhibit 10.6 hereto. On November 4, 2009, the Board of Directors of the Company and the Bank voted to extend the term of the employment agreements between the Company, the Bank and Thomas R. Burton, President and Chief Executive Officer, and Glenn S. Welch, Executive Vice President, previously entered into on January, 16, 2007, for an additional three year period. The material terms of the Company and Bank employment agreements have not changed and were previously disclosed in the Company’s Registration Statement on Form S-1 (File No. 333-137359).The forms of employment agreements were previously filed as Exhibits 10.5.1 and 10.5.2 to the Company’s Form 8-K, dated January 16, 2007. 2 Item 9.01. Financial Statements and Exhibits. (d) The following exhibits are filed with this report: Exhibit Number Description Form of Hampden Bank Change in Control Agreement 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hampden Bancorp, Inc. (Registrant) Date: November 9, 2009 By: /s/ Thomas R. Burton Thomas R. Burton President and Chief Executive Officer 4 EXHIBIT INDEX Exhibit Number Description Form of Hampden Bank Change in Control Agreement 5
